DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding to claims 15-21, these claims appear to be indefinite because the claims narratively recite only a programmable virtual network interface controller VNIC (i.e. single part/device). A machine is defined as a concrete thing, consisting of parts, or of certain devices and combination of devices (see MPEP 2106(I)(ii)), Burr v. Duryee, 68 U.S. (1 Wall.) 531, 570, 17 L. Ed. 650 (1863). This includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result. Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683 (1854). The claims do not recite the part(s) that are used to perform the claimed functions.
Allowable Subject Matter
Claims 15-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record Levi et al (US Publication 2019/0140979 A1) discloses a method for network node 24 with a programmable virtual network interface controller VNIC 30 to perform packet processing (fig. 1 page 3 paragraph 0046), wherein the method comprises: detecting an instruction to modify a packet processing pipeline 72 (fig. 2) of the programmable VNIC (page 5 paragraph 0060), wherein the packet processing pipeline is configured with multiple first packet processing stages (fig. 6 page 6 paragraph 0077). However, the prior art of record fails to teach or make obvious for “based on the instruction, modifying the packet processing pipeline of the programmable VNIC by injecting a second packet processing stage among the multiple first packet processing stages; and in response to detecting an ingress packet that requires processing by the programmable VNIC, steering the ingress packet towards the modified packet processing pipeline that includes the second packet processing stage; and processing the ingress packet using the modified packet processing pipeline by performing the second packet processing stage (a) to bypass at least one of the multiple first processing stages, or (b) in addition to the multiple first processing stages”, wherein the modifying, steering, and processing are considered within the specific combination of steps or structure recited in the method of claim 1 or in the device of claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUC T DUONG/Primary Examiner, Art Unit 2467